Exhibit 10.16

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of June 10, 2009, by
and between ZUMIEZ INC., a Washington corporation (“Borrower”), and WELLS FARGO
HSBC TRADE BANK, NATIONAL ASSOCIATION (“Bank”).  All references to Wells Fargo
Bank in this Agreement shall mean Wells Fargo Bank, National Association.

 

RECITALS

 

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

ARTICLE I

CREDIT TERMS

 

SECTION 1.1.                                 LINE OF CREDIT.

 

(a)                                            Line of Credit.  Subject to the
terms and conditions of this Agreement, Bank hereby agrees to make advances to
Borrower from time to time up to and including September 1, 2011, not to exceed
at any time the aggregate principal amount of Twenty Five Million Dollars
($25,000,000.00) (“Line of Credit”), the proceeds of which shall be used first,
to refinance Borrower’s outstanding credit accommodations from Bank, and second
to refinance Borrower’s working capital requirements.  Borrower’s obligation to
repay advances under the Line of Credit shall be evidenced by a promissory note
dated as of June 10, 2009 (“Line of Credit Note”), all terms of which are
incorporated herein by this reference.

 

(b)                                           Commercial Letter of Credit
Subfeature.  As a subfeature under the Line of Credit, Bank agrees from time to
time during the term thereof to issue or cause an affiliate to issue sight
letters of credit for the account of Borrower to finance Borrower’s importation
of goods (“Subfeature Commercial LCs”); provided however, that the aggregate
undrawn amount of all outstanding Subfeature Commercial LCs shall not at any
time exceed Ten Million Dollars ($10,000,000.00). The form and substance of each
Subfeature Commercial LC shall be subject to approval by Bank, in its sole
discretion.  Each Subfeature Commercial LC shall be issued for a term not to
exceed one hundred and twenty (120) days, as designated by Borrower; provided
however, that no Subfeature Commercial LC shall have an expiration date
subsequent to the maturity date of the Line of Credit.  The undrawn amount of
all Subfeature Commercial LCs shall be reserved under the Line of Credit and
shall not be available for borrowings thereunder.  Each Subfeature Commercial LC
shall be subject to the additional terms and conditions of

 

--------------------------------------------------------------------------------


 

Bank’s standard Commercial Letter of Credit agreement and all applications and
related documents required by Bank in connection with the issuance thereof. 
Each drawing paid under a Subfeature Commercial LC shall be deemed an advance
under the Line of Credit and shall be repaid by Borrower in accordance with the
terms and conditions of this Agreement applicable to such advances; provided
however, that if advances under the Line of Credit are not available, for any
reason, at the time any drawing is paid, then Borrower shall immediately pay to
Bank the full amount drawn, together with interest thereon from the date such
drawing is paid to the date such amount is fully repaid by Borrower, at the rate
of interest applicable to advances under the Line of Credit.

 

(c)                                            Standby Letter of Credit
Subfeature.  As a subfeature under the Line of Credit, Bank agrees from time to
time during the term thereof to issue or cause an affiliate to issue standby
letters of credit for the account of Borrower to support lease and other
obligations of Borrower (“Subfeature Standby LCs”); provided however, that the
aggregate undrawn amount of all outstanding Subfeature Standby LCs shall not at
any time exceed Five Million Dollars ($5,000,000.00).  The form and substance of
each Subfeature Standby LC shall be subject to approval by Bank, in its sole
discretion.  Each Subfeature Standby LC shall be issued for a term not to exceed
three hundred sixty five (365) days, as designated by Borrower; provided
however, that no Subfeature Standby LC shall have an expiration date subsequent
to the maturity date of the Line of Credit.  The undrawn amount of all
Subfeature Standby LCs shall be reserved under the Line of Credit and shall not
be available for borrowings thereunder.  Each Subfeature Standby LC shall be
subject to the additional terms and conditions of Bank’s standard Standby Letter
of Credit agreement and all applications and related documents required by Bank
in connection with the issuance thereof.  Each drawing paid under a Subfeature
Standby LC shall be deemed an advance under the Line of Credit and shall be
repaid by Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit.

 

(d)                                           Borrowing and Repayment.  Borrower
may from time to time during the term of the Line of Credit borrow, partially or
wholly repay its outstanding borrowings, and reborrow, subject to all of the
limitations, terms and conditions contained herein or in the Line of Credit Note
or any other document or instrument required hereby; provided however, that the
total outstanding borrowings under the Line of Credit shall not at any time
exceed the maximum principal amount available thereunder, as set forth above.

 

SECTION 1.2.                                 INTEREST/FEES.

 

(a)                                            Interest.  The outstanding
principal balance of each credit subject hereto issued shall bear interest from
the date such drawing is paid to the date such amount is fully repaid by
Borrower at the rate of interest set forth in each promissory note or other
instrument of document executed in correction therewith.

 

--------------------------------------------------------------------------------


 

(b)                                           Computation and Payment.  Interest
shall be computed on the basis of a 360-day year, actual days elapsed.  Interest
shall be payable at the times and place set forth in each promissory note or
other instrument or document required hereby.

 

(c)                                            Commitment Fee.  Borrower shall
pay to Bank a non-refundable commitment fee for the line of credit equal to
Seven Thousand Five Hundred Dollars ($7,500.00), which fee shall be due and
payable in full upon the execution of this Agreement.

 

SECTION 1.3.                                 COLLECTION OF PAYMENTS.  Except to
the extent expressly specified otherwise in any Loan Document (as defined in
Section 2.2 hereof) other than this Agreement, Borrower authorizes Bank to
collect all amounts due to Bank from Borrower under this Agreement or any other
Loan Document (whether for principal, interest or fees, or as reimbursement of
drafts paid or other payments made by Bank under any credit subject to this
Agreement) by charging any deposit account maintained by Borrower with Wells
Fargo Bank for the full amount thereof.  Should there be insufficient funds in
Borrower’s deposit accounts with Wells Fargo Bank to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by
Borrower.

 

SECTION 1.4.                                 COLLATERAL.

 

As security for all indebtedness and other obligations of Borrower to Bank
subject hereto,  Borrower hereby grants to Bank security interests of first
priority in all Borrower’s accounts receivable and other rights to payment,
general intangibles, inventory, equipment and fixtures.

 

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank.  Borrower shall pay to Bank immediately upon demand the
full amount of all charges, costs and expenses (to include fees paid to third
parties and all allocated costs of Bank personnel), expended or incurred by Bank
in connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

 

SECTION 2.1.                                 LEGAL STATUS.  Borrower is a
corporation, duly organized and existing and in good standing under the laws of
Washington, and is qualified or licensed

 

--------------------------------------------------------------------------------


 

to do business (and is in good standing as a foreign corporation, if applicable)
in all jurisdictions in which such qualification or licensing is required or in
which the failure to so qualify or to be so licensed could have a material
adverse effect on Borrower.

 

SECTION 2.2.                                 AUTHORIZATION AND VALIDITY.  This
Agreement and each promissory note, contract, instrument and other document
required hereby or at any time hereafter delivered to Bank in connection
herewith (collectively, the “Loan Documents”) have been duly authorized, and
upon their execution and delivery in accordance with the provisions hereof will
constitute legal, valid and binding agreements and obligations of Borrower or
the party which executes the same, enforceable in accordance with their
respective terms.

 

SECTION 2.3.                                 NO VIOLATION.  The execution,
delivery and performance by Borrower of each of the Loan Documents do not
violate any provision of any law or regulation, or contravene any provision of
the Articles of Incorporation or By-Laws of Borrower, or result in any breach of
or default under any contract, obligation, indenture or other instrument to
which Borrower is a party or by which Borrower may be bound.

 

SECTION 2.4.                                 LITIGATION.  There are no pending,
or to the best of Borrower’s knowledge threatened, actions, claims,
investigations, suits or proceedings by or before any governmental authority,
arbitrator, court or administrative agency which could have a material adverse
effect on the financial condition or operation of Borrower other than those
disclosed by Borrower to Bank in writing prior to the date hereof.

 

SECTION 2.5.                                 CORRECTNESS OF FINANCIAL
STATEMENT.  The annual financial statement of Borrower dated January 31, 2009,
and all interim financial statements delivered to Bank since said date, true
copies of which have been delivered by Borrower to Bank prior to the date
hereof, (a) are complete and correct and present fairly the financial condition
of Borrower, (b) disclose all liabilities of Borrower that are required to be
reflected or reserved against under generally accepted accounting principles,
whether liquidated or unliquidated, fixed or contingent, and (c) have been
prepared in accordance with generally accepted accounting principles
consistently applied.  Since the dates of such financial statements there has
been no material adverse change in the financial condition of Borrower, nor has
Borrower mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except in favor of Bank or as
otherwise permitted by Bank in writing.

 

SECTION 2.6.                                 INCOME TAX RETURNS.  Borrower has
no knowledge of any pending assessments or adjustments of its income tax payable
with respect to any year.

 

SECTION 2.7.                                 NO SUBORDINATION.  There is no
agreement, indenture, contract or instrument to which Borrower is a party or by
which Borrower may be bound that requires the subordination in right of payment
of any of Borrower’s obligations subject to this Agreement to any other
obligation of Borrower.

 

--------------------------------------------------------------------------------


 

SECTION 2.8.                                 PERMITS, FRANCHISES.  Borrower
possesses, and will hereafter possess, all permits, consents, approvals,
franchises and licenses required and rights to all trademarks, trade names,
patents, and fictitious names, if any, necessary to enable it to conduct the
business in which it is now engaged in compliance with applicable law.

 

SECTION 2.9.                                 ERISA.  Borrower is in compliance
in all material respects with all applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended or recodified from time to
time (“ERISA”); Borrower has not violated any provision of any defined employee
pension benefit plan (as defined in ERISA) maintained or contributed to by
Borrower (each, a “Plan”); no Reportable Event as defined in ERISA has occurred
and is continuing with respect to any Plan initiated by Borrower; Borrower has
met its minimum funding requirements under ERISA with respect to each Plan; and
each Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under generally accepted accounting
principles.

 

SECTION 2.10.                           OTHER OBLIGATIONS.  Borrower is not in
default on any obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation.

 

SECTION 2.11.                           ENVIRONMENTAL MATTERS.  Except as
disclosed by Borrower to Bank in writing prior to the date hereof, Borrower is
in compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower’s
operations and/or properties, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Resource Conservation
and Recovery Act of 1976, and the Federal Toxic Substances Control Act, as any
of the same may be amended, modified or supplemented from time to time.  None of
the operations of Borrower is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment.  Borrower has no material contingent liability in connection
with any release of any toxic or hazardous waste or substance into the
environment.

 

ARTICLE III

CONDITIONS

 

SECTION 3.1.                                 CONDITIONS OF INITIAL EXTENSION OF
CREDIT.  The obligation of Bank to extend any credit contemplated by this
Agreement is subject to the fulfillment to Bank’s satisfaction of all of the
following conditions:

 

(a)                                            Approval of Bank Counsel.  All
legal matters incidental to the extension of credit by Bank shall be
satisfactory to Bank’s counsel.

 

--------------------------------------------------------------------------------


 

(b)                                           Documentation.  Bank shall have
received, in form and substance satisfactory to Bank, each of the following,
duly executed:

 

(i)                                   This Agreement and each promissory note or
other instrument or document required hereby.

(ii)                               Corporate Resolution: Borrowing.

(iii)                            Certificate of Incumbency.

(iv)                            Security Agreement: Equipment and Fixtures

(v)                               Continuing Security Agreement: Rights to
payment and Inventory.

(vi)                            Fax Transmission and Acceptance of Requests,
Instructions, Documents and Information.

(vii)                         Facsimile Transmissions of Applications For
Issuance of, and Amendments to, Letters of Credit.

(viii)                      Commercial Letter of Credit Agreement.

(ix)                             Standby Letter of Credit Agreement

(x)                                Such other documents as Bank may require
under any other Section of this Agreement.

 

(c)                                            Financial Condition.  There shall
have been no material adverse change, as determined by Bank, in the financial
condition or business of Borrower, nor any material decline, as determined by
Bank, in the market value of any collateral required hereunder or a substantial
or material portion of the assets of Borrower.

 

(d)                                           Insurance.  Borrower shall have
delivered to Bank evidence of insurance coverage on all Borrower’s property, in
form, substance, amounts, covering risks and issued by companies satisfactory to
Bank, and where required by Bank, with loss payable endorsements in favor of
Bank, including without limitation, policies of marine cargo insurance, accounts
receivable insurance and business personal property insurance.

 

SECTION 3.2.                                 CONDITIONS OF EACH EXTENSION OF
CREDIT.  The obligation of Bank to make each extension of credit requested by
Borrower hereunder shall be subject to the fulfillment to Bank’s satisfaction of
each of the following conditions:

 

(a)                                            Compliance.  The representations
and warranties contained herein and in each of the other Loan Documents shall be
true on and as of the date of the signing of this Agreement and on the date of
each extension of credit by Bank pursuant hereto, with the same effect as though
such representations and warranties had been made on and as of each such date,
and on each such date, no Event of Default as defined herein, and no condition,
event or act which with the giving of notice or the passage of time or both
would constitute such an Event of Default, shall have occurred and be continuing
or shall exist.

 

(b)                                           Documentation.  Bank shall have
received all additional documents which may be required in connection with such
extension of credit, including without limitation, the following:

 

--------------------------------------------------------------------------------


 

(i)                                   For the issuance of a commercial letter of
credit under any credit subject to this Agreement, Bank’s standard Application
for Commercial Letter of Credit.

 

(ii)                                For the issuance of a standby letter of
credit under any credit subject to this Agreement, Bank’s standard Application
for Standby Letter of Credit.

 

(c)                                            Payment of Fees.  Bank shall have
received payment in full of any fee required by any of the Loan Documents to be
paid at the time such credit extension is made.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

 

SECTION 4.1.                                 PUNCTUAL PAYMENTS.  Punctually pay
all principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein.

 

SECTION 4.2.                                 ACCOUNTING RECORDS.  Maintain
adequate books and records in accordance with generally accepted accounting
principles consistently applied, and permit any representative of Bank, at any
reasonable time, to inspect, audit and examine such books and records, to make
copies of the same, and to inspect the properties of Borrower.

 

SECTION 4.3.                                 FINANCIAL STATEMENTS.  Provide to
Bank all of the following, in form and detail satisfactory to Bank:

 

(a)                                            not later than 90 days after and
as of the end of each fiscal year, an unqualified audited financial statement of
Borrower on a consolidated and consolidating basis, prepared by a certified
public accountant acceptable to Bank in accordance with generally accepted
accounting principles, to include balance sheet, income statement, statement of
cash flow, and source and application of funds;

 

(b)                                           not later than 45 days after and
as of the end of each fiscal quarter, a financial statement of Borrower on a
consolidated and consolidating basis, prepared by Borrower, to include balance
sheet, income statement, and statement of cash flows;

 

(c)                                            contemporaneously with each
annual and fiscal quarter end financial statement of Borrower required hereby, a
certificate of the president or chief financial officer of Borrower that said
financial statements are accurate and that there exists no

 

--------------------------------------------------------------------------------


 

Event of Default nor any condition, act or event which with the giving of notice
or the passage of time or both would constitute an Event of Default;

 

(d)                                           from time to time such other
information as Bank may reasonably request.

 

SECTION 4.4.                                 COMPLIANCE.  Preserve and maintain
all licenses, permits, governmental approvals, rights, privileges and franchises
necessary for the conduct of its business; and comply with the provisions of all
documents pursuant to which Borrower is organized and/or which govern Borrower’s
continued existence and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to Borrower and/or its
business.

 

SECTION 4.5.                                 INSURANCE.  Maintain and keep in
force, for each business in which Borrower is engaged, insurance of the types
and in amounts customarily carried in similar lines of business, including but
not limited to fire, extended coverage, public liability, flood, property damage
and workers’ compensation, with all such insurance carried with companies and in
amounts satisfactory to Bank, and deliver to Bank from time to time at Bank’s
request schedules setting forth all insurance then in effect.

 

SECTION 4.6.                                 FACILITIES.  Keep all properties
useful or necessary to Borrower’s business in good repair and condition, and
from time to time make necessary repairs, renewals and replacements thereto so
that such properties shall be fully and efficiently preserved and maintained.

 

SECTION 4.7.                                 TAXES AND OTHER LIABILITIES.  Pay
and discharge when due any and all indebtedness, obligations, assessments and
taxes, both real or personal, including without limitation federal and state
income taxes and state and local property taxes and assessments, except such
(a) as Borrower may in good faith contest or as to which a bona fide dispute may
arise, and (b) for which Borrower has made provision, to Bank’s satisfaction,
for eventual payment thereof in the event Borrower is obligated to make such
payment.

 

SECTION 4.8.                                 FINANCIAL CONDITION.  At any time
an advance is requested under the Line of Credit and at all times any amounts
are outstanding under any of the Loan Documents, maintain Borrower’s financial
condition as follows using generally accepted accounting principles consistently
applied and used consistently with prior practices (except to the extent
modified by the definitions herein), with compliance determined commencing with
Borrower’s financial statements for the period ending May 2, 2009:

 

(a)                                            Quick Ratio not less than 1.25 to
1.0 at each fiscal quarter end, with “Quick Ratio” defined as the aggregate of
cash, cash equivalents, marketable securities and accounts receivables divided
by the total amount outstanding under the Line of Credit.

 

(b)                                           Net loss after taxes not greater
than $10,000,000 on a trailing four-quarter basis determined as of each fiscal
quarter end and based on the sum of the results of four

 

--------------------------------------------------------------------------------


 

consecutive quarters consisting of the present quarter and the three preceding
quarters; provided, that, there shall be added to net income all charges for
impairment of goodwill and store assets on the balance sheet of the Borrower not
to exceed $5,000,000 in the aggregate for the relevant period.

 

SECTION 4.9.                                 NOTICE TO BANK.  Promptly (but in
no event more than five (5) days after the occurrence of each such event or
matter) give written notice to Bank in reasonable detail of:  (a) the occurrence
of any Event of Default, or any condition, event or act which with the giving of
notice or the passage of time or both would constitute an Event of Default;
(b) any change in the name or the organizational structure of Borrower; (c) the
occurrence and nature of any Reportable Event or Prohibited Transaction, each as
defined in ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower’s
property.

 

ARTICLE V

NEGATIVE COVENANTS

 

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

 

SECTION 5.1.                                 USE OF FUNDS.  Use any of the
proceeds of any credit extended hereunder except for the purposes stated in
Article I hereof.

 

SECTION 5.2.                                 OTHER INDEBTEDNESS.  Create, incur,
assume or permit to exist any indebtedness or liabilities resulting from
borrowings, loans or advances, whether secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, except (a) the
liabilities of Borrower to Bank, and (b) any other liabilities of Borrower
existing as of, and disclosed to Bank prior to, the date hereof.

 

SECTION 5.3.                                 MERGER, CONSOLIDATION, TRANSFER OF
ASSETS. Merge into or consolidate with any other entity; make any substantial
change in the nature of Borrower’s business as conducted as of the date hereof;
acquire all or substantially all of the assets of an other entity where the
aggregate value of consideration for such acquisition is greater than
$25,000,000; nor sell, lease, transfer or otherwise dispose of all or a
substantial or material portion of Borrower’s assets except in the ordinary
course of its business.

 

SECTION 5.4.                                 GUARANTIES.  Guarantee or become
liable in any way as surety, endorser (other than as endorser of negotiable
instruments for deposit or collection in the ordinary course of business),
accommodation endorser or otherwise for, nor pledge or hypothecate any assets of
Borrower as security for, any liabilities or obligations of any other person or
entity, except any of the foregoing in favor of Bank.

 

--------------------------------------------------------------------------------


 

SECTION 5.5.                                 LOANS, ADVANCES, INVESTMENTS.  Make
any loans or advances to or investments in any person or entity, except any of
the foregoing existing as of, and disclosed to Bank prior to, the date.

 

SECTION 5.6.                                 PLEDGE OF ASSETS.  Mortgage,
pledge, grant or permit to exist a security interest in, or lien upon, all or
any portion of Borrower’s assets now owned or hereafter acquired, except any of
the foregoing in favor of Bank or which is existing as of, and disclosed to Bank
in writing prior to, the date hereof.

 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.1.                                 The occurrence of any of the
following shall constitute an “Event of Default” under this Agreement:

 

(a)                                            Borrower shall fail to pay when
due any principal, interest, fees or other amounts payable under any of the Loan
Documents.

 

(b)                                           Any financial statement or
certificate furnished to Bank in connection with, or any representation or
warranty made by Borrower or any other party under this Agreement or any other
Loan Document shall prove to be incorrect, false or misleading in any material
respect when furnished or made.

 

(c)                                            Any default in the performance of
or compliance with any obligation, agreement or other provision contained herein
or in any other Loan Document (other than those specifically described as an
“Event of Default” in this section 6.1), and with respect to any such default
that by its nature can be cured, such default shall continue for a period of
twenty (20) days from its occurrence.

 

(d)                                           Any default in the payment or
performance of any obligation, or any defined event of default, under the terms
of any contract, instrument or document (other than any of the Loan Documents)
pursuant to which Borrower, any guarantor hereunder or any general partner or
joint venturer in Borrower if a partnership or joint venture (with each such
guarantor, general partner and/or joint venturer referred to herein as a “Third
Party Obligor”) has incurred any debt or other liability to any person or
entity, including Bank.

 

(e)                                            Borrower or any Third Party
Obligor shall become insolvent, or shall suffer or consent to or apply for the
appointment of a receiver, trustee, custodian or liquidator of itself or any of
its property, or shall generally fail to pay its debts as they become due, or
shall make a general assignment for the benefit of creditors; Borrower or any
Third Party Obligor shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time (“Bankruptcy Code”), or under
any state or federal law

 

--------------------------------------------------------------------------------


 

granting relief to debtors, whether now or hereafter in effect; or Borrower or
any Third Party Obligor shall file an answer admitting the jurisdiction of the
court and the material allegations of any involuntary petition; or Borrower or
any Third Party Obligor shall be adjudicated a bankrupt, or an order for relief
shall be entered against Borrower or any Third Party Obligor by any court of
competent jurisdiction under the Bankruptcy Code or any other applicable state
or federal law relating to bankruptcy, reorganization or other relief for
debtors.

 

(f)                                              The filing of a notice of
judgment lien against Borrower or any Third Party Obligor; or the recording of
any abstract of judgment against Borrower or any Third Party Obligor in any
county in which Borrower or such Third Party Obligor has an interest in real
property; or the service of a notice of levy and/or of a writ of attachment or
execution, or other like process, against the assets of Borrower or any Third
Party Obligor; or the entry of a judgment against Borrower or any Third Party
Obligor; or any involuntary petition or proceeding pursuant to the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against
Borrower or any Third Party Obligor.

 

(g)                                           There shall exist or occur any
event or condition that Bank in good faith believes impairs, or is substantially
to impair, the prospect of payment or performance by Borrower, any Third Party
Obligor, or the general partner of either if such entity is a partnership, of
its obligations under any of the Loan Documents.

 

(h)                                           The death or incapacity of
Borrower or any Third Party Obligor if an individual. The dissolution or
liquidation of Borrower or any Third Party Obligor if a corporation,
partnership, joint venture or other type of entity; or Borrower or any such
Third Party Obligor, or any of its directors, stockholders or members, shall
take action seeking to effect the dissolution or liquidation of Borrower or such
Third Party Obligor.

 

SECTION 6.2.                                 REMEDIES.  Upon the occurrence of
any Event of Default:  (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank’s
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Borrower; (b) the obligation, if any, of Bank to extend any
further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law.  All rights, powers and remedies of Bank may
be exercised at any time by Bank and from time to time after the occurrence of
an Event of Default, are cumulative and not exclusive, and shall be in addition
to any other rights, powers or remedies provided by law or equity.

 

--------------------------------------------------------------------------------


 

ARTICLE VII

MISCELLANEOUS

 

SECTION 7.1.           NO WAIVER.  No delay, failure or discontinuance of Bank
in exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

 

SECTION 7.2.           NOTICES.  All notices, requests and demands which any
party is required or may desire to give to any other party under any provision
of this Agreement must be in writing delivered to each party at the following
address:

 

BORROWER:

ZUMIEZ INC.

 

6300 Merrill Creek Parkway, Suite B

 

Everett, WA 98203

 

 

BANK:

WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION

 

999 Third Ave., 12th Floor

 

Seattle, WA 98104

 

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

SECTION 7.3.           COSTS, EXPENSES AND ATTORNEYS’ FEES.  Borrower shall pay
to Bank immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of Bank’s in-house counsel),
expended or incurred by Bank in connection with (a) the negotiation and
preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

 

--------------------------------------------------------------------------------


 

SECTION 7.4.           SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent.  Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank’s rights and benefits under each of the Loan Documents.  In
connection therewith, Bank may disclose all documents and information which Bank
now has or may hereafter acquire relating to any credit subject hereto, Borrower
or its business, or any collateral required hereunder.

 

SECTION 7.5.           ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the
other Loan Documents constitute the entire agreement between Borrower and Bank
with respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.

 

SECTION 7.6.           NO THIRD PARTY BENEFICIARIES.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

 

SECTION 7.7.           TIME.  Time is of the essence of each and every provision
of this Agreement and each other of the Loan Documents.

 

SECTION 7.8.           SEVERABILITY OF PROVISIONS.  If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

 

SECTION 7.9.           COUNTERPARTS.  This Agreement may be executed in any
number of counterparts, each of which when executed and delivered shall be
deemed to be an original, and all of which when taken together shall constitute
one and the same Agreement.

 

SECTION 7.10.         GOVERNING LAW.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Washington.

 

SECTION 7.11.         ARBITRATION.

 

(a)           Arbitration.  The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise in any way arising out
of or relating to (i) any credit subject hereto, or any of the Loan Documents,
and their negotiation, execution,

 

--------------------------------------------------------------------------------


 

collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination; or
(ii) requests for additional credit.

 

(b)           Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in Washington selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). 
If there is any inconsistency between the terms hereof and the Rules, the terms
and procedures set forth herein shall control.  Any party who fails or refuses
to submit to arbitration following a demand by any other party shall bear all
costs and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)           No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

(d)           Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of Washington or a neutral retired judge of the
state or federal judiciary of Washington, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The

 

--------------------------------------------------------------------------------


 

arbitrator shall resolve all disputes in accordance with the substantive law of
Washington and may grant any remedy or relief that a court of such state could
order or grant within the scope hereof and such ancillary relief as is necessary
to make effective any award.  The arbitrator shall also have the power to award
recovery of all costs and fees, to impose sanctions and to take such other
action as the arbitrator deems necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the Washington Rules of Civil
Procedure or other applicable law.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction.  The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.

 

(e)           Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party’s presentation and that no alternative
means for obtaining information is available.

 

(f)            Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.

 

(g)           Payment Of Arbitration Costs And Fees.  The arbitrator shall award
all costs and expenses of the arbitration proceeding.

 

(h)           Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

 

WELLS FARGO HSBC TRADE BANK,

ZUMIEZ INC.

 

NATIONAL ASSOCIATION

 

 

 

By:

 

 

By:

 

 

 

Chris Casey

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

REVOLVING LINE OF CREDIT NOTE

 

$25,000,000.00

  Seattle, Washington

 

June 10, 2009

 

FOR VALUE RECEIVED, the undersigned ZUMIEZ INC., a Washington corporation
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at 999 Third Avenue, Seattle, WA 98104, or at
such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Twenty Five Million Dollars ($25,000,000.00), or so much thereof as may be
advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.

 

DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

(a)           “Business Day” means any day except a Saturday, Sunday or any
other day on which commercial banks in Washington are authorized or required by
law to close.

 

(b)           “Daily One Month LIBOR” means for any day, the rate of interest
equal to LIBOR then in effect for delivery for a one (1) month period.

 

(c)           “Fixed Rate Term” means a period commencing on a Business Day and
continuing for 1, 2, 3 or 6 months, as designated by Borrower, during which all
or a portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that no Fixed Rate Term may
be selected for a principal amount less than Two Hundred Fifty Thousand Dollars
($250,000.00); and provided further, that no Fixed Rate Term shall extend beyond
the scheduled maturity date hereof.  If any Fixed Rate Term would end on a day
which is not a Business Day, then such Fixed Rate Term shall be extended to the
next succeeding Business Day.

 

(d)           “LIBOR” means the rate per annum (rounded upward, if necessary, to
the nearest whole 1/8 of 1%) and determined pursuant to the following formula:

 

LIBOR =

 

Base LIBOR

 

 

 

100% - LIBOR Reserve Percentage

 

 

(i)           “Base LIBOR” means the rate per annum for United States dollar
deposits quoted by Bank (A) for the purpose of calculating effective rates of
interest for loans

 

--------------------------------------------------------------------------------


 

making reference to LIBOR, as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an
amount approximately equal to the principal amount to which such Fixed Rate Term
applies, or (B) for the purpose of calculating effective rates of interest for
loans making reference to the Daily One Month LIBOR Rate, as the Inter-Bank
Market Offered Rate in effect from time to time for delivery of funds for one
(1) month in amounts approximately equal to the principal amount of such loans. 
Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

 

(ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable term of this Note.

 

INTEREST:

 

(a)           Interest.  The outstanding principal balance of this Note shall
bear interest (computed on the basis of a 360-day year, actual days elapsed)
either (i) at a fluctuating rate per annum determined by Bank to be one percent
(1%) above the Daily One Month LIBOR Rate in effect from time to time, or
(ii) at a fixed rate per annum determined by Bank to be one percent (1%) above
LIBOR in effect on the first day of the applicable Fixed Rate Term.  When
interest is determined in relation to the Daily One Month LIBOR Rate, each
change in the interest rate shall become effective each Business Day that the
Bank determines that the Daily One Month LIBOR Rate has changed.  Bank is hereby
authorized to note the date, principal amount and interest rate applicable
thereto and any payments made thereon on Bank’s books and records (either
manually or by electronic entry) and/or on any schedule attached to this Note,
which notations shall be prima facie evidence of the accuracy of the information
noted.

 

(b)           Selection of Interest Rate Options.  At any time any portion of
this Note bears interest determined in relation to LIBOR for a Fixed Rate Term,
it may be continued by Borrower at the end of the Fixed Rate Term applicable
thereto so that all or a portion thereof bears interest determined in relation
to the Daily One Month LIBOR Rate or to LIBOR for a new Fixed Rate Term
designated by Borrower.  At any time any portion of this Note bears interest
determined in relation to the Daily One Month LIBOR Rate, Borrower may at any
time convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower.  At such time as
Borrower requests an advance hereunder or wishes to select an interest rate
determined in relation to the Daily One Month LIBOR Rate or a Fixed Rate Term
for all or a portion of the outstanding principal balance hereof, and at the end
of each Fixed Rate

 

--------------------------------------------------------------------------------


 

Term, Borrower shall give Bank notice specifying: (i) the interest rate option
selected by Borrower; (ii) the principal amount subject thereto; and (iii) for
each LIBOR selection for a Fixed Rate Term, the length of the applicable Fixed
Rate Term.  Any such notice may be given by telephone (or such other electronic
method as Bank may permit) so long as, with respect to each LIBOR selection for
a Fixed Rate Term, (A) if requested by Bank, Borrower provides to Bank written
confirmation thereof not later than three (3) Business Days after such notice is
given, and (B) such notice is given to Bank prior to 10:00 a.m. on the first day
of the Fixed Rate Term, or at a later time during any Business Day if Bank, at
its sole option but without obligation to do so, accepts Borrower’s notice and
quotes a fixed rate to Borrower.  If Borrower does not immediately accept a
fixed rate when quoted by Bank, the quoted rate shall expire and any subsequent
LIBOR request from Borrower shall be subject to a redetermination by Bank of the
applicable fixed rate.  If no specific designation of interest is made at the
time any advance is requested hereunder or at the end of any Fixed Rate Term,
Borrower shall be deemed to have made a Daily One Month LIBOR Rate interest
selection for such advance or the principal amount to which such Fixed Rate Term
applied.

 

(c)           Taxes and Regulatory Costs.  Borrower shall pay to Bank
immediately upon demand, in addition to any other amounts due or to become due
hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and
(ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

 

(d)           Payment of Interest.  Interest accrued on this Note shall be
payable on the last day of each month, commencing July 1, 2009.

 

(e)           Default Interest.  From and after the maturity date of this Note,
or such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

 

--------------------------------------------------------------------------------


 

BORROWING AND REPAYMENT:

 

(a)           Borrowing and Repayment.  Borrower may from time to time during
the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder.  The outstanding principal balance of this Note
shall be due and payable in full on September 1, 2011.

 

(b)           Advances.  Advances hereunder, to the total amount of the
principal sum stated above, may be made by the holder at the oral or written
request of (i) Richard M. Brooks, Trevor Lang, Thomas Campion, Derek Baxter or
Brian Leith, any one acting alone, who are authorized to request advances and
direct the disposition of any advances until written notice of the revocation of
such authority is received by the holder at the office designated above, or
(ii) any person, with respect to advances deposited to the credit of any deposit
account of Borrower, which advances, when so deposited, shall be conclusively
presumed to have been made to or for the benefit of Borrower regardless of the
fact that persons other than those authorized to request advances may have
authority to draw against such account.  The holder shall have no obligation to
determine whether any person requesting an advance is or has been authorized by
Borrower.

 

(c)           Application of Payments.  Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.  All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to the Daily One Month LIBOR Rate, if any, and second, to
the outstanding principal balance of this Note which bears interest determined
in relation to LIBOR, with such payments applied to the oldest Fixed Rate Term
first.

 

PREPAYMENT:

 

(a)           Daily One Month LIBOR Rate.  Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to the Daily
One Month LIBOR Rate at any time, in any amount and without penalty.

 

(b)           LIBOR.  Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to LIBOR at any time and in the
minimum amount of Two Hundred Fifty Thousand Dollars ($250,000.00); provided
however, that if the outstanding principal balance of such portion of this Note
is less than said amount, the minimum prepayment amount shall be the entire
outstanding principal balance thereof.  In consideration of Bank providing this
prepayment option to Borrower, or if any such portion of this Note shall become
due and payable at any time prior to the last

 

--------------------------------------------------------------------------------


 

day of the Fixed Rate Term applicable thereto by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:

 

(i)

Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Fixed Rate Term applicable thereto.

 

 

(ii)

Subtract from the amount determined in (i) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such Fixed Rate Term at LIBOR in effect on the date of prepayment for
new loans made for such term and in a principal amount equal to the amount
prepaid.

 

 

(iii)

If the result obtained in (ii) for any month is greater than zero, discount that
difference by LIBOR used in (ii) above.

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank.  If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum four percent (4%) above the Daily
One Month LIBOR Rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed).

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of June 10, 2009, as
amended from time to time (the “Credit Agreement”).  Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an “Event of Default” under
this Note.

 

MISCELLANEOUS:

 

(a)           Remedies.  Upon the occurrence of any Event of Default, the holder
of this Note, at the holder’s option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by Borrower, and the
obligation, if any, of the holder to extend any

 

--------------------------------------------------------------------------------


 

further credit hereunder shall immediately cease and terminate.  Borrower shall
pay to the holder immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees (to
include outside counsel fees and all allocated costs of the holder’s in-house
counsel), expended or incurred by the holder in connection with the enforcement
of the holder’s rights and/or the collection of any amounts which become due to
the holder under this Note, and the prosecution or defense of any action in any
way related to this Note, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

 

(b)           Obligations Joint and Several.  Should more than one person or
entity sign this Note as a Borrower, the obligations of each such Borrower shall
be joint and several.

 

(c)           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Washington.

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

ZUMIEZ INC.

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------